Citation Nr: 1034413	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-22 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

1.  Entitlement to an increased rating for residuals of a 
shrapnel wound of the prostate gland.  

2.  Entitlement to a seperate rating for the neurologic residuals 
of a shrapnel wound of the prostate.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from June 1956 to July 1982.  He 
received the Distinguished Flying Cross with Oak Leaf Cluster, 
and two Purple Heart Medals among numerous other decorations.

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that increased the rating for residuals of a shrapnel 
wound of the prostate gland from noncompensable to 10 percent 
disabling.  

The Veteran testified in support of this claim during a hearing 
held before the undersigned at the RO in December 2008.  

In February 2009, the Board remanded this claim for additional 
action.  The issue of entitlement to a separate rating for the 
neurologic residuals of a shrapnel wound of the prostate is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington D.C.


FINDINGS OF FACT

1.  Residuals of a shrapnel wound to the prostate gland include a 
well healed scar, and prostatitis.  

2.  The Veteran has a scar associated with the prostate wound 
that is painful and hypopigmented, but superficial and stable, 
with no adherence to underlying tissue, elevation or depression, 
inflammation, edema, keloid formation or associated functional 
loss.

3.  The Veteran's prostatitis results in a daytime voiding 
interval between one and two hours and nighttime voiding twice 
per night.

5.  The rating criteria reasonably describe the level of severity 
and symptomatology of residuals of the shrapnel wound to the 
prostate gland.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 10 
percent for scar residuals, shrapnel wound to the prostate gland, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.118, Diagnostic Codes 7804, 7805 (2007); 38 C.F.R. § 
4.118, Diagnostic Codes 7804, 7805 (2001).

2.  The criteria for entitlement to a separate 20 percent 
evaluation for prostatitis are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.115a, Diagnostic Code 
7527 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  



A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2009).

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 119-20 (2004).  These notice requirements apply to all five 
elements of a service connection claim, including: (1) veteran 
status; 
(2) existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 
(2006).

During the course of this appeal, the Court held that, with 
regard to claims for increased compensation, section § 5103(a) 
requires, at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008). 

The Court further held that, if the Diagnostic Code (DC) under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life (such 
as a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  As well, the Court held that the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant DCs, 
which typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory and 
regulatory history, the notice must provide examples of the types 
of medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, including competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44. 

On appeal the United States Court for the Federal Circuit 
(Federal Circuit) held that the statutory scheme did not require 
the notification noted above.  The Federal Circuit explained that 
the notice described in 38 U.S.C.A. § 5103(a) need not be veteran 
specific and that daily life evidence was not statutorily 
mandated.  The Federal Circuit thus vacated the Court's decision 
to the extent it required notification of alternative DCs and the 
need to submit potential daily life information on the basis that 
such evidence was not needed for proper claims adjudication.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case the RO provided the Veteran VCAA notice on his claim 
by letters dated in June 2006, May 2008 and March 2009, the 
latter two sent after initially deciding the claim in a rating 
decision dated in September 2006.  The timing of such notice does 
not reflect compliance with the requirements of the law as found 
by the Court in Pelegrini II.  However, the RO cured this timing 
defect by readjudicating the claim in supplemental statement of 
the case in April 2010.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

The content of these notice letters also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  In 
the letters, the RO acknowledged the Veteran's claim, notified 
him of the evidence needed to substantiate that claim, identified 
the type of evidence that would best do so, notified him of VA's 
duty to assist and indicated that it was developing his claim 
pursuant to that duty.  The RO provided the Veteran with all 
necessary information on disability ratings and effective dates.  
As well, the RO identified the evidence it had received in 
support of the Veteran's claim and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the Veteran in obtaining all other 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
Veteran's responsibility to ensure VA's receipt of all pertinent 
evidence.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, VA secured and 
associated with the claims file all evidence the Veteran 
identified as being pertinent to his claim, including service and 
post-service treatment records and information.  The RO also 
afforded the Veteran VA examinations, including of his 
genitourinary systems, during which examiners satisfactorily 
identified the non-neurologic residuals of gunshot wounds to the 
Veteran's prostate gland.  

II.  Analysis

In March 1966, while serving on active duty in Vietnam, the 
Veteran, a helicopter pilot, sustained four gunshot wounds to the 
posterior aspect of his right thigh.  This injury necessitated 
removal of a large amount of muscle from, and skin grafts to, the 
thigh.  Thereafter, the Veteran was placed on profile due to a 
fragile scar, right knee pain and an inability to tolerate 
helicopter vibrations.  He continued to serve, albeit in a 
different, limited capacity, for many years, during which medical 
professionals noted retained foreign bodies in the right lower 
extremity and prostate area and treated recurrent draining 
abscesses of the right thigh.  They also noted that the Veteran 
had mild atrophy of the right thigh, scars, limitation of flexion 
of the right leg, numbness down the leg to the feet, palsy and 
paresthesias of the right peroneal nerves, and right knee pain.  

The Veteran is now service connected for residuals of the in-
service wounds, including a scar, the disability at issue in this 
appeal, peroneal nerve damage, which is service connected 
separately and not at issue in this appeal, and degenerative 
changes of the right knee, which are also service connected 
separately and not at issue in this appeal.  The Veteran does not 
contend that the 10 percent evaluation assigned the scar does not 
accurately reflect the severity of the scar symptomatology.  
Rather, he contends that an increased evaluation is warranted 
based on all other nonservice-connected wound residuals 
considered in conjunction with the scar.  

In statements submitted during the course of this appeal and in 
his hearing testimony, presented in December 2008, the Veteran 
has contended that as a result of the retained foreign bodies in 
his right leg, he has groin pain that radiates down to his right 
leg and up to his stomach and a tender and enlarged prostate.  
This pain hinders his ability to sit or stand for a prolonged 
period of time, ruined his career as a pilot and caused him to 
retire, because pain medication made him feel drunk.  The Veteran 
contends that, due to the retained foreign bodies, sex is not as 
enjoyable and, thereafter, he frequently experiences infections, 
which cause an unpleasant odor.  These infections allegedly 
necessitate the use of antibiotics.  The Veteran asserts that 
physicians have told him that the retained foreign bodies cannot 
be removed.

The Veteran questions why he is service connected for a scar only 
when he has pain secondary to the retained foreign bodies, nerve 
damage and genitourinary issues.  He requests that he be assigned 
a separate evaluation for chronic infections of the prostate 
gland and urinary problems, including frequent urination, under 
DC 7527.  

He emphasizes that he lost his pilot license due to his in-
service injuries and, after starting his own clearing and grading 
business, found that, secondary to pain, he could not tolerate 
using the equipment or supervising, which required prolonged 
periods of standing.  

In support of his claim, the Veteran submitted written statements 
from an acquaintance/co-worker, a fellow church member, and his 
Reverend.  These statements confirm that, due to pain, the 
Veteran had difficulty operating certain business equipment and, 
standing and supervising for a prolonged period of time; 
consequently, he was forced to close his business and sell his 
equipment.       

A.  Schedular

Disability evaluations are determined by evaluating the extent to 
which a service-connected disability adversely affects a 
claimant's ability to function under the ordinary conditions of 
daily life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation is to be assigned 
if the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower evaluation is 
to be assigned.  38 C.F.R. § 4.7 (2009).

In claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the factual findings show distinct time periods 
during which a claimant exhibits symptoms of the disability at 
issue and such symptoms warrant different evaluations, staged 
evaluations may be assigned.  Hart v. Mansfield, 21 Vet. App. 
505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes 
in a claimant's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.  

In this case, the RO has evaluated residuals of the shrapnel 
wound to the prostate gland as 10 percent disabling pursuant to 
DCs 7804 and 7805, which govern ratings of scars.  In September 
2008, VA revised the criteria for rating skin disabilities, which 
include scars.  67 Fed. Reg. 49,590 (July 31, 2002); 73 Fed. Reg. 
54,708 (Sept. 23, 2008).  The revision applies only to claims 
received on or after October 23, 2008 and is thus not applicable 
in this case.  

Scars of the head, face, or neck are to be rated under DC 7800, 
based on disfigurement.  DC 7803 provides that a 10 percent 
evaluation is assignable for scars that are superficial and 
unstable.  38 C.F.R. § 4.118, DC 7803 (2007).

An unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar is 
one not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, DC 7803, Note (1), (2) (2007).  DC 7804 provides that a 
10 percent evaluation is assignable for scars that are 
superficial and painful on examination.  38 C.F.R. § 4.118, DC 
7804 (2007).  A superficial scar is one not associated with 
underlying soft tissue damage.  DC 7805 provides that other types 
of scars are to be rated based on limitation of function of 
affected part. 38 C.F.R. § 4.118, DC 7804 (2007).

The scar disability picture at issue in this appeal does not more 
nearly approximate the criteria for an increased evaluation under 
any of the previously noted DCs, former or revised.  The Veteran 
is already in receipt of the maximum evaluation assignable a scar 
or scars under the previously noted DCs in the absence of 
functional loss associated therewith and there is no evidence in 
the claims file that the Veteran's scars cause any such loss.  

Following discharge from service in 1982, the Veteran received 
treatment for residuals of the in-service wounds, but never 
mentioned problems associated with his scars.  He also underwent 
VA examinations of the perianal and right thigh scar residuals, 
including in September 1982 and August 2006, during which 
examiners noted that the scars were well healed, but painful, 
with no adherence to underlying tissue, elevation or depression, 
inflammation, edema, keloid formation or associated functional 
loss.  

In February 2001 and February 2010, during VA neurological 
examinations, examiners characterized one scar as ugly with 
cavitation in the lateral portion of the right leg and another 
scar as having very slight keloid formation.  The 10 percent 
evaluation assigned the Veteran's scars contemplates these 
abnormalities.  Again, in the absence of functional loss 
associated with the scarring, an evaluation in excess of 10 
percent is not assignable under any previously noted DC, former 
or revised.  

Separate evaluations are, however, assignable for associated 
nerve and genitourinary abnormalities.  Beginning in February 
2001, during a VA neurological examination, medical professionals 
noted peroneal and femoral nerve damage secondary to the in-
service gunshot wounds.  Thereafter, the RO service connected the 
Veteran for the peroneal nerve damage, but not for the femoral 
nerve damage and the evaluation assigned the former type of nerve 
damage does not contemplate the manifestations of the latter type 
of nerve damage.  See 38 C.F.R. § 4.14 (2009) (explaining that 
disability from injury to the muscles, nerves and joints of any 
extremity may overlap and forbidding the evaluation of the same 
manifestation under different diagnoses).

Also beginning in February 2001, during a VA genitourinary 
examination, VA and private medical professionals noted prostate 
abnormalities, including a tender, painful prostate, benign 
prostatic hypertrophy, and chronic prostatitis secondary to the 
in-service gunshot wounds, or more specifically, to the imbedded 
foreign bodies in the perineum area around the prostate.  

During VA genitourinary examinations in September 2006 and March 
2010, the Veteran reported that his prostate abnormalities caused 
him to urinate frequently, including once or twice nightly and 
nine times daily, and to leak urine slightly, but not to the 
extent that he needs to wear an absorbent pad.  Urination this 
frequent warrants the assignment of a 20 percent evaluation under 
DC 7527 based on a daytime voiding interval between one and two 
hours.  38 C.F.R. § 4.115a, DC 7527 (2009).  An evaluation in 
excess of 20 percent is not assignable under DC 7527, however, in 
the absence of more frequent urination during the day (daytime 
voiding interval less than one hour), or at nighttime (awakening 
five or more times nightly to void).   38 C.F.R. § 4.115a, DC 
7527.    

In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on the 
Veteran's earning capacity, and has resolved reasonable doubt in 
the Veteran's favor, where applicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.41 (2009).


B.  Extraschedular

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  The 
question of whether such an evaluation may be assigned on such a 
basis is a component of a claim for a higher initial or increased 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question is 
raised either by the claimant, or reasonably by the evidence of 
record, the RO or Board must specifically decide whether to refer 
the claim to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321 for consideration of the 
matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is 
authorized to approve the assignment of an extraschedular 
evaluation if the claim "presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2009).  

If the claimant or the evidence raises the question of 
entitlement to a higher initial or increased evaluation on an 
extraschedular basis, as a threshold matter, the Board must 
determine whether the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are inadequate.  
This requires comparing the level of severity and symptomatology 
of the service-connected disability with the established criteria 
found in the rating schedule pertaining to that disability.  Thun 
v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria 
reasonably describe the level of severity and symptomatology of 
the disability, the disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is adequate 
and no referral is necessary.  Id.  

If the criteria do not reasonably describe the level of severity 
and symptomatology of the disability, the disability picture is 
not contemplated by the rating schedule and the assigned 
schedular evaluation is inadequate.  The RO or Board must then 
determine whether the exceptional disability picture involves 
other related factors such as those outlined in 38 C.F.R. 
3.321(b)(1) as "governing norms", including "marked 
interference with employment" and "frequent periods of 
hospitalization".  Id.

In this case, schedular criteria reasonably describe the level of 
severity of the residuals of the shrapnel wound to the prostate 
gland.  They reflect consideration of all associated symptoms and 
the extent to which they affect the Veteran's ability to 
function.  There have been no reports of any factors that are 
outside the rating schedule.

C.  Total Rating for Compensation Based on Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a Veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. 
§ 4.16 (2008).  

The Veteran has been in receipt of a TDIU since June 12, 2006, 
the date recognized by the RO as the date of his claim for 
increased rating for residuals of the prostate wound.


ORDER

An evaluation in excess of 10 percent for scar residuals, 
shrapnel wound to the prostate gland, is denied.  

A separate 20 percent evaluation for prostatitis is granted 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.


REMAND

In the previous remand, the Board sought to obtain a VA 
examination to determine the extent of any neurologic impairment 
related to the prostate injury.  The Veteran was afforded a 
neurologic examination in February 2010.  The examiner identified 
a number of neurologic disabilities and noted neurologic 
impairment of the right lower extremity.  The examiner also noted 
that the Veteran had residuals of a gunshot wound of the right 
lower extremity.  The evaluation of that disability is not 
currently before the Board.  It is not clear from the examination 
report, what, if any of the Veteran's neurologic impairments are 
related to the shrapnel wound of the prostate gland.

VA regulations provide that where "if the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for evaluation 
purposes." 38 C.F.R. § 4.2 (2009); see 38 C.F.R. § 19.9 (2009).  
Where the Board makes a decision based on an examination report 
which does not contain sufficient detail, remand is required 
"for compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

Accordingly, this case is REMANDED for the following:

The examiner who provided the February 2010 VA 
neurologic examination should be asked to review 
the report as well as the claims folder, and 
provide an opinion as to what if any nerve 
damage exists as a residual of the service 
connected shrapnel injury to the prostate gland.  
The examiner should identify the nerves involved 
and express an opinion as to the severity of any 
associated injury.  If further examination is 
required, this should be undertaken.

The agency of original jurisdiction (AOJ) should 
review the claims folder to insure that the 
examination report contains all the information 
requested above.

If the appeal is not fully granted, the AOJ 
should issue a supplemental statement of the 
case, before returning the case to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


